Citation Nr: 0719576	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1994.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's service-connected pseudofolliculitis barbae 
involves less than 20 percent of his entire body and exposed 
areas and does not require intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past year.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected pseudofolliculitis barbae have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7813 and 7806 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection for this disability has been in effect for 
over a decade.  Service connection was granted for 
pseudofolliculitis barbae, assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7814, effective 
October 25, 1994.  See May 1995 rating decision.  The 
disability evaluation was subsequently decreased to zero 
percent effective April 1, 1998.  See December 1997 rating 
decision.  The veteran filed a claim for increased rating in 
November 2002 has appealed the January 2003 rating decision 
that reinstated a 10 percent disability evaluation, effective 
November 29, 2002, pursuant to DC's 7813 and 7806.  

38 C.F.R. § 4.118, DC 7813 provides that dermatophytosis is 
to be rated as disfigurement of the head, face or neck (DC 
7800), scars (DC's 7801-7805), or dermatitis (DC 7806), 
depending upon the predominant disability.  DC 7806 assigns a 
30 percent evaluation for dermatitis or eczema that affects 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas; or requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

The veteran contends that his service-connected 
pseudofolliculitis barbae has worsened, as evidenced by bumps 
on his skin every time he shaves.  See November 2002 VA Form 
21-4138.  He asserts that he has not been examined during a 
period of flare-up, which occur every one to three weeks.  
The veteran reports using alcohol and hydrocortisone to treat 
the condition, which affects his entire chin and throat, his 
entire scalp, and the back of his head.  See June 2003 VA 
Form 9.  

The veteran underwent a VA compensation and pension (C&P) 
skin diseases examination in January 2003.  He reported that 
his condition is constant and was getting progressively 
worse.  The veteran indicated that he likes to stay clean 
shaven, including his head, and that his condition bothers 
him when he shaves as it bleeds and has pus on an almost 
daily basis.  He reported that he has not had any treatment 
for his condition in the past four years, reporting that he 
only used topical cortisone cream at that time and not since 
then.  Physical examination revealed that 3.5 percent of the 
veteran's head and 2 percent of his neck are affected, that 
he had a few scattered pustules on the right upper neck, that 
he had scattered papules mainly on his neck, right greater 
than left, and a few scattered papules on the back of his 
neck and face.  The veteran was diagnosed with folliculitis 
on his face but primarily on his neck, right side greater 
than left.  

A review of the record indicates that the RO has attempted 
unsuccessfully to schedule the veteran for another C&P 
examination.  Three C&P examinations were scheduled, one in 
May 2006, one in June 2006, and the other in October 2006, 
but the veteran failed to appear for all of them.  See C&P 
Exam Inquiry sheets.  There is no explanation from the 
veteran regarding his failure to appear for the scheduled 
examinations, although he had been informed that a failure to 
report without good cause may result in a denial of his 
claim.  See January 2006 Board decision; May 2006 letter.  
The scheduling letters for the May and June 2006 examinations 
are not of record, but the claims folder does contain a 
letter dated November 2, 2006, which was sent to the 
veteran's last address of record and informed him that an 
exam was scheduled for November 8, 2006.  

Based on the record before the Board, the veteran's claim for 
increased rating for service-connected pseudofolliculitis 
barbae must be denied.  During the January 2003 VA 
examination, the veteran reported that he had not received 
any treatment for his condition in the past four years; the 
available VA treatment records are devoid of reference to the 
veteran's skin.  As the examiner did not find that the 
veteran's pseudofolliculitis barbae affects 20 to 40 percent 
of his entire body, or 20 to 40 percent of exposed area, and 
the veteran has not been prescribed corticosteroids or other 
immunosuppressive drugs to control his skin condition, a 
rating in excess of 10 percent is not warranted under DC 
7806.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the evidence needed to 
substantiate a claim for increased rating; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claim.  See December 2002 letter.  The veteran 
was later informed of the need to provide any evidence or 
information he might have pertaining to his claim in a June 
2003 statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a May 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA medical records have been obtained 
and he was given an appropriate VA examination in connection 
with his claim.  As noted above, VA tried on several 
occasions to schedule the veteran for a subsequent VA 
examination but he failed to appear.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


